               Case 1:20-cv-11777-DPW Document 6 Filed 11/16/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

LAWYERS FOR CIVIL RIGHTS,

                  Plaintiff,                          CIVIL ACTION NO. 1-20-cv-11777-DPW
v.

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

                  Defendant.


                                     AFFIDAVIT OF SERVICE

          1.      I am an attorney at Hinshaw & Culbertson LLP, attorneys for the Plaintiff, Lawyers

for Civil Rights, in the above-captioned action. I have personal knowledge of the facts set forth

herein.

          2.      I commenced the above-captioned action in this Court on September 29, 2020.

          3.      In accordance with Fed. R. Civ. P. 4 and Local Rule 4.1, I declare the following

information to prove that service of the Summons and Complaint was made on all relevant parties.

Along with this affidavit, I include a copy of the Summons and copies of the certified mail tracking

information return receipts received by our office.

          4.      On October 2, 2020, I caused to have mailed a copy of the Summons and Complaint

to the Defendant agency, United States Citizenship and Immigration Services, by certified mail,

return receipt requested, in accordance with Fed. R. Civ. P. 4(i)(2).

          5.      A copy of the Summons and Complaint were also sent by certified mail, return receipt

requested, to the United States Attorney for the District of Massachusetts and to the United States

Attorney General in Washington, DC on October 2, 2020, in accordance with Fed. R. Civ. P. 4(i)(l).




                                                                                     1034100\306721443.v1
             Case 1:20-cv-11777-DPW Document 6 Filed 11/16/20 Page 2 of 2




        6.       According to United States Postal Service records, the Summons and Complaint were

delivered to the Defendant United States Citizenship and Immigration Services on October 5, 2020.

See Exhibit A.

        7.       According to United States Postal Service records, the Summons and Complaint were

delivered to the United States Attorney for the District of Massachusetts on October 5, 2020. See

Exhibit B.

        8.       According to United States Postal Service records, the Summons and Complaint were

delivered to the United States Attorney General’s Office on October 7, 2020. See Exhibit C.

        9.       Under the provisions of Fed. R. Civ. P. 4(i), the above process constitutes sufficient

service of process in this action, and this Affidavit and its attachments constitute sufficient proof of

service of process.

        Signed under the pains and penalties of perjury, this 16th day of November, 2020.




                                                    /s/ Kevin W. Manganaro
                                                    Kevin W. Manganaro, BBO #690082



                                  CERTIFICATE OF SERVICE

        I, Kevin W. Manganaro, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                    /s/ Kevin W. Manganaro
                                                    Kevin W. Manganaro




                                                   2
                                                                                       1034100\306721443.v1
